

115 S1727 IS: Naturalization At Training Sites Act of 2017
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1727IN THE SENATE OF THE UNITED STATESAugust 2, 2017Ms. Duckworth (for herself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo establish a naturalization office at every initial military training site.
	
 1.Short TitleThis Act may be cited as the Naturalization At Training Sites Act of 2017 or the NATS Act. 2.Establishment and Use of Naturalization Offices at Initial Military Training Sites (a)DefinitionsIn this Act, the term Secretary concerned has the meaning given that term in section 101(a) of title 10, United States Code.
 (b)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Defense, and the Secretary of Homeland Security with respect to the Coast Guard, shall establish a naturalization office at each initial military training site of the Armed Forces under the jurisdiction of the respective Secretary.
 (c)OutreachIn coordination with the Under Secretary of Defense for Personnel and Readiness and the Director of U.S. Citizenship and Immigration Services, each Secretary concerned shall, to the maximum extent practicable—
 (1)identify each member of the Armed Forces overseen by such Secretary who is not a citizen of the United States;
 (2)inform each noncitizen member of the Armed Forces overseen by such Secretary about— (A)the existence of a naturalization office at each initial military training site;
 (B)the continuous availability of each naturalization office throughout the career of a member of the Armed Forces to—
 (i)evaluate the extent to which a noncitizen member of the Armed Forces is eligible to become a naturalized citizen; and
 (ii)assess the suitability for citizenship of a noncitizen member of the Armed Forces; (C)each potential pathway to citizenship;
 (D)each service a naturalization office provides; (E)the required length of service to obtain citizenship during—
 (i)peacetime; and (ii)a period of hostility; and
 (F)the application process for citizenship, including— (i)details of the application process;
 (ii)required application materials; (iii)requirements for a naturalization interview; and
 (iv)any other information required to become a citizen under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
 (d)TimingEach Secretary concerned shall complete the notifications required under subsection (c)— (1)during every stage of basic training;
 (2)during training for any military occupational specialty; (3)at each school of professional military education;
 (4)upon each transfer of a duty station; and (5)at any other time determined appropriate by the Secretary concerned.
				(e)Trained personnel
 (1)AvailabilityEach Secretary concerned shall retain trained personnel at a naturalization office at every initial military training site to provide appropriate services to every member of the Armed Forces who is not a citizen of the United States.
 (2)TrainingAll personnel retained under paragraph (1) shall be familiar with— (A)the special provisions of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) authorizing the expedited application and naturalization process for current members of the Armed Forces and veterans;
 (B)the application process for naturalization and associated application materials; and (C)the naturalization process administered by U.S. Citizenship and Immigration Services.
 (f)Assignment preferenceThe Secretary concerned, to the extent practicable, shall assign each new member of the Armed Forces who is not a citizen of the United States to an initial military training site that has a naturalization office.
 (g)Reporting requirementThe Director of the U.S. Citizenship and Immigration Services shall annually publish, on a publicly accessible website—
 (1)the number of members of the Armed Forces who became naturalized United States citizens during the most recent year for which data is available, categorized by country in which the naturalization ceremony took place;
 (2)the number of Armed Forces member's children who became naturalized United States citizens during the most recent year for which data is available, categorized by country in which the naturalization ceremony took place; and
 (3)the number of Armed Forces member's spouses who became naturalized United States citizens during the most recent year for which data is available, categorized by country in which the naturalization ceremony took place.
 (h)RegulationsEach Secretary concerned shall prescribe in regulation a definition of the term initial military training site for purposes of this section.